UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
UNITED STATES OF AMERICA,           )
                                    )
                  Plaintiff,        )
                                    )
            v.                      )               Criminal No. 04-165-01 (ESH)
                                    )
MICHAEL HICKMAN,                    )
                                    )
                  Defendant.        )
____________________________________)


                                                ORDER

        Upon consideration of the Third Report and Recommendation issued by Magistrate Judge

John M. Facciola on July 10, 2012 [ECF No. 56], the lack of any objections thereto, and the

consent of the Probation Office, it is hereby

       ORDERED that the Court adopts in full Magistrate Judge Facciola’s Third Report and

Recommendation; and it is further

       ORDERED that defendant Michael Hickman’s term of supervised release is terminated as

unsuccessful.



                                                               /s/
                                                    ELLEN SEGAL HUVELLE
                                                    United States District Judge

Date: July 27, 2012